              Case 2:20-cv-06275 Document 1 Filed 12/14/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                           :    CIVIL ACTION

                Plaintiff,                          :    No. 20-CV-_______________

                v.                                  :

CHARLES M. HALLINAN,                                :

                Defendant.                          :


                                        C O M P L A I N T

        The United States of America, by and through its undersigned attorneys, for its complaint,

alleges the following:

        1.      This is a civil action brought by the plaintiff, United States of America, on behalf

of the United States Social Security Administration (“SSA”) to reduce a judgment debt owed by

the defendant to the SSA.

        2.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1345.

        3.      The Defendant is Charles M. Hallinan, an individual who resides in Villanova,

Pennsylvania, within the jurisdiction of this Court.

        4.      From approximately July 2018 to March 2019, Charles M. Hallinan received SSA

benefits in the amount of $24,876.00.

        5.      Charles M. Hallinan was not entitled to the payment of the benefits referred to in

Paragraph 4, above. The Social Security Act, 42 U.S.C. § 402(x)(1)(A)(i) provides that no monthly

benefit shall be paid to any individual for any month or part thereof when the individual “is

confined in a jail, prison, or other penal institution or correctional facility pursuant to his conviction

of a criminal offense[.]” See also 20 C.F.R. § 404.468(a) (“No monthly benefits will be paid to
              Case 2:20-cv-06275 Document 1 Filed 12/14/20 Page 2 of 4




any individual for any month or any part of which the individual is confined in a jail, prison, or

other penal institution or correctional facility for conviction of a felony.”).

       6.      In or about April 17, 2019, the SSA intercepted a benefits payment for the

Defendant in the amount of $2,671.00 prior to the funds being deposited into his bank account.

The total amount of benefits paid to the Defendant that he was not entitled to receive, $24,876.00,

thereby is reduced by $2,671.00, making the principal amount due and owing to the SSA

$22,205.00.

       6.      Charles M. Hallinan currently is indebted to the United States in the principal

amount of $22,205.00. See Certificate of Indebtedness, attached as “Exhibit A” to this Complaint.

       7.      Plaintiff United States of America previously made demand upon the Defendant

for the sum due, but the amount due remains unpaid.

       WHEREFORE, the United States demands judgment against the Defendant for the total of

$22,205.00.

                                               Respectfully submitted,

                                               WILLIAM M. McSWAIN
                                               United States Attorney


                                               /s/ Lauren R. Baer
                                               ANTHONY ST. JOSEPH
                                               LAUREN R. BAER
                                               Assistant United States Attorneys


Date: December 14, 2020




                                                   2
Case 2:20-cv-06275 Document 1 Filed 12/14/20 Page 3 of 4




             EXHIBIT A
Case 2:20-cv-06275 Document 1 Filed 12/14/20 Page 4 of 4
Case 2:20-cv-06275 Document 1-1 Filed 12/14/20 Page 1 of 3
Case 2:20-cv-06275 Document 1-1 Filed 12/14/20 Page 2 of 3
Case 2:20-cv-06275 Document 1-1 Filed 12/14/20 Page 3 of 3
